LOAN MODIFICATION AGREEMENT

This Loan Modification Agreement (this “Agreement”) is made as this 30th day of
June, 2006, by and between FT-FIN ACQUISITION LLC, a Delaware limited liability
company having an address c/o Winthrop Realty Trust, 7 Bulfinch Place, Suite
500, P.O. Box 9507, Boston, Massachusetts 02114 (the “Borrower”), KEYBANK
NATIONAL ASSOCIATION, a national banking association, having an address at 127
Public Square, Cleveland, Ohio 44114, NEWSTAR CP FUNDING LLC, a Delaware limited
liability company (“Newstar”), having an address c/o Newstar Financial, Inc.,
500 Boylston Street, Suite 1600, Boston, MA 02116, and the other lending
institutions which are, or may become Lenders pursuant to the Loan Agreement (as
hereinafter defined) (singly and collectively, the “Lenders”), KEYBANK NATIONAL
ASSOCIATION, a national banking association, with a place of business at 127
Public Square, Cleveland, Ohio 44114, as agent for itself and such other lending
institutions (the “Agent”), and KEYBANC CAPITAL MARKETS, as the Arranger, in
consideration of the mutual covenants contained herein and the benefits to be
derived herefrom:

W I T N E S S E T H:

WHEREAS, the Borrower entered into a certain loan arrangement with Lenders for a
loan (the “Loan”), the proceeds of which were used to assist the Borrower with
its acquisition of certain assets from Finova Capital Corporation and certain
related entities consisting of a portfolio of sixteen (16) owned or leased
properties, to pay certain closing and transactional costs as approved by the
Agent and to provide funding for a working capital of the Borrower and its
Subsidiaries, which Loan was evidenced by certain documents and instruments
dated as of November 18, 2004, which documents and instruments include, without
limitation, the following:

1. That certain Loan Agreement by and among Borrower, Lenders, Agent and the
Arranger (the “Loan Agreement”) in connection with the Loan;


2. That certain Promissory Note made by the Borrower payable to Agent on behalf
of the Lenders in the original principal amount of $45,000,000.00 (the “Keybank
Note”);


3. That certain Promissory Note made by the Borrower payable Newstar in the
original principal amount of $8,000,000.00 (the “Newstar Note”);


4. That certain Guaranty by FT-Orlando Property LLC, a Delaware limited
liability company (the “Orlando Guarantor”) in favor of Agent on behalf of
Lenders (the “Orlando Guaranty”);


5. That certain Guaranty by FT-Fin GP LLC, a Delaware limited liability company
(the “FT-Fin Guarantor”) in favor of Agent on behalf of Lenders (the “FT-Fin
Guaranty”);


6. That certain Guaranty by FT-Churchill Property L.P., a Delaware limited
partnership (the “Churchill Guarantor”) in favor of Agent on behalf of Lenders
(the “Churchill Guaranty”);



--------------------------------------------------------------------------------


7. That certain Open-End Leasehold Mortgage and Security Agreement from the
Churchill Guarantor in favor of Agent on behalf of Lenders (the “Churchill
Mortgage”);


8. That certain Leasehold Mortgage and Security Agreement from the Orlando
Guarantor in favor of Agent on behalf of Lenders (the “Orlando Mortgage”);


9. That certain Collateral Assignment if Leases and Rents from the Churchill
Guarantor in favor of Lender with respect to the Churchill Property (the
“Churchill Assignment”);


10. That certain Collateral Assignment if Leases and Rents from the Orlando
Guarantor in favor of Lender with respect to the Orlando Property (the “Orlando
Assignment”);


11. That certain Guaranty by Winthrop Realty Trust, formerly known as First
Union Real Estate Equity and Mortgage Investments, an Ohio business trust (the
“FU Guarantor”; the FU Guarantor, together with the Orlando Guarantor, the
FT-Fin Guarantor and the Churchill Guarantor, individually and collectively, the
“Guarantor”) in favor of Agent on behalf Lenders (the “FU Guaranty”; the FU
Guaranty, together with the Orlando Guaranty, the FT-Fin Guaranty and the
Churchill Guaranty, collectively, the “Guaranty”);


12. That certain Ownership Interest Pledge and Security Agreement among Borrower
and Agent on behalf of Lenders;


13. That certain Indemnity Agreement Regarding Hazardous Materials among
Borrower, Agent and Lenders;


14. That certain Collateral Assignment of Protected Interest Rate Agreement
among Borrower, Agent and Lenders;


15. That certain Cash Management Agreement among Borrower, Agent and certain
“Other Parties” listed therein;


16. That certain Depository Account and Pledge Agreement among Borrower, Agent
and Agent and certain “Other Parties” listed therein;


17. That certain Security Agreement (All Assets) by and between Agent and
Lenders;

(the above-referenced loan documents, together with all other documents and
instruments evidencing the Loan are hereinafter referred to collectively as the
“Loan Documents”; unless otherwise defined herein, capitalized terms used herein
shall have the meanings set forth in the Loan Agreement).

WHEREAS, simultaneously herewith (i) the Keybank Note has been amended and
restated pursuant to that certain Amended and Restated Promissory Note dated the
date hereof in the original principal amount of $48,000,000.00 (the “Keybank
Amended Note”, of which amount $20,000,000.00 has been assigned to certain funds
of Eaton Vance) and (ii) the Newstar Note has been amended and restated pursuant
to that certain Amended and Restated Promissory Note dated the date hereof in
the original principal amount of $25,000,000.00 (the “Newstar Amended Note”);

- 2 -



--------------------------------------------------------------------------------

WHEREAS, simultaneously herewith the (i) Churchill Mortgage and (ii) the
Churchill Assignment, are being amended by that certain First Amendment to
Open-End Leasehold Mortgage, Security Agreement and Collateral Assignment of
Leases and Rents of even date herewith among Borrower and Agent on behalf of
Lenders;

WHEREAS, simultaneously herewith the (i) Orlando Mortgage and (ii) Orlando
Assignment are being amended by that certain First Amendment to Leasehold
Mortgage, Security Agreement and Collateral Assignment of Leases and Rents of
even date herewith among Borrower and Agent on behalf of Lenders; and

WHEREAS, the Borrower has requested that the certain amendments and
modifications to the Loan Documents and the Agent and Lenders have so agreed,
subject to the terms and conditions set forth herein.

NOW, THEREFORE, it is agreed by and between the Agent, Lenders and the Borrower
as follows:

1. Outstanding Balances. The Borrower, Agent and the Lenders agree that the
outstanding amounts due under the Loan Documents as of and including June 29,
2006 are as follows:


Principal $ 51,022,130.11


Interest $ 381,957.33


2. Amount of Loan. The total amount of the Loan is hereby amended to be
increased to $73,000,000.00 and all references in the Loan Documents to a loan
in the amount of “Fifty Three Million and 00/100 Dollars” or “$53,000,000.00”
shall be deleted in their entirety and replaced with “Seventy Three Million and
00/100 Dollars” or “$73,000,000.00”. The Lenders agree to advance to the
Borrower the difference ("the "Additional Advances") between such increased Loan
amount and the current principal balance of the Loan, a portion of which
Additional Advances shall be paid directly to the holders of the Mortgage Debt
to repay such Mortgage Debt in full, with the balance to pay other closing and
related costs of the Borrower, upon the following terms and conditions:


i. No Default or Event of Default shall have occurred and be continuing as of
the date of the proposed Additional Advances;


ii. The Borrower remains in compliance with the various conditions set forth in
Section 5.1 through 5.19 of the Loan Agreement;

- 3 -



--------------------------------------------------------------------------------


iii. The Borrower is in compliance with the Financial Covenants and shall remain
in pro forma compliance with the Financial Covenants after giving effect to the
Additional Advances;


iv. The Additional Advances will be advanced on no more than two (2) occasions;
and


v. The Borrower has supplied the Agent with satisfactory payoff letters with
respect to the Mortgage Debt being repaid.


3. Notes. All references in the Loan Document to “Note” or “Notes” shall mean
collectively the Keybank Amended Note (in which the Eaton Vance Funds hold an
aggregate $20,000,000.00 interest) and the Newstar Amended Note.

4. Maturity Date. All references to “November 18, 2007” as the Maturity Date in
the Loan Documents shall be deleted and replaced with the following date: “June
30, 2009”.

5. First Extended Term. All references to “November 18, 2008” as the First
Extended Term in the Loan Documents shall be deleted and replaced with the
following date: “June 30, 2010”.

6. Second Extended Term. All references to “November 18, 2009” as the Second
Extended Term in the Loan Documents shall be deleted and replaced with the
following date: “June 30, 2011”.

7. Principal Payments. Section 2.5.1 of the Loan Agreement is hereby deleted and
shall be replaced by the following:

“2.5.1. In addition to any other principal payments required hereunder, the
Borrower shall make the following principal payments under the Loan:

(i) On August 1, 2006, a principal payment of $458,437.00;

(ii) On September 29, 2006, a principal payment of $1,071,675.00;

(iii) On November 1, 2006, a principal payment in the amount of $466,127.00;

(iv) On the first day of each quarter commencing April 1, 2007 and the first day
of each quarter thereafter, a principal payment in the amount of $305,556.00.”

8. Extension Requirements. In addition to the requirements set forth in the Loan
Agreement, in order to qualify for any extension of the Maturity Date, the
Borrower acknowledges and agrees that in the event that the projected Debt
Service Coverage (based solely on income from leases in full force and effect
which have an expiration date beyond the Second Extended Maturity Date, and an
assumed annual debt service constant payment of 7.5% of the outstanding balance
of the Loan as of the applicable Maturity Date) is less than 1.45 to 1.0, or if
the Borrower is not evidencing such a 1.45 to 1.0 Debt Service Coverage
(calculated as set forth above) on any Calculation Date during any Extended
Term, the Borrower shall pledge to the Agent cash collateral, as security for
Obligations, in amount equal to the amount by which such projected income is
less than the amount necessary to produce a 1.45 to 1.0

- 4 -



--------------------------------------------------------------------------------

Debt Service Coverage (calculated as set forth above). The Borrower shall take
all such action and execute all such documents as the Agent may require in order
to vest, perfect and confirm any pledge of cash collateral required hereunder.
In addition, if such 1.45 to 1.0 Debt Service Coverage is not met in connection
with any requested extension, the Agent shall have the right to obtain, at the
Borrower's expense, appraisals of the Individual Properties.

9. Collateral. Without limiting any other term or condition of the Loan
Agreement, the Borrower expressly acknowledges and confirms the requirements of
Section 7.22 of the Loan Agreement with respect to the future collateral rights
of the Agent relating to any Individual Property which is or becomes free of any
Debt.

10. Commitment Fee. In connection with the execution of this Agreement, the
Borrower agrees to pay to the Agent the upfront fee agreed to between the Agent
and the Borrower.

11. Due Diligence. Agent shall have received and completed a review of such due
diligence as the Agent may require with respect to any Individual Property,
including, without limitation:

 

a) For the Churchill Property, a title date down endorsement with respect to the
existing title insurance policy in favor of Agent



 

b) Title update reports for each other Individual Property ; and



 

c) The other items listed on the closing agenda provided by the Agent.



12. Financial Covenants.


i. The definition of “Consolidated Debt Service” in Section 7.28(a)(viii) is
hereby deleted in its entirety and shall be replaced by the following:


 

""Consolidated Debt Service" shall mean (A) the sum of the aggregate actual
principal and interest paid or payable respecting all Debt of the Borrower and
the Borrower’s Subsidiaries (but excluding, for the purposes of this definition,
debt service with respect any Mandatory Principal Prepayments), on a
consolidated basis, during the Calculation Period less (B) with respect to
interest payments required with respect to the Loan, the amount paid to the
Borrower or the Agent pursuant to any Interest Rate Protection Agreement
relating to interest due during the subject Calculation Period."



ii. The text “1.15:1” in Section 7.28.1(b) of the Loan Agreement shall be
deleted and replaced with “1.35:1”.


iii. Section 7.28.1(c) of the Loan Agreement is hereby deleted.

- 5 -



--------------------------------------------------------------------------------


iv. The text “$40,000,000.00” in Section 7.28.4 to the Loan Agreement shall be
deleted and replaced with “$25,000,000.00.”

13. Notices. The addresses of Keybank National Association as Lender and as
Agent in Section 14.1 of the Loan Agreement, and where such addresses may appear
in the Loan Documents, shall be deleted in their entirety and replaced by the
following text in their place and stead:

 

“KEYBANK NATIONAL ASSOCIATION
225 Franklin Street, 18th Floor
Boston, Massachusetts 02110
Attention: Mr. Jeffry M. Morrison
FAX Number: (617) 385-6293”


14. LIBOR Rate Margin. The definition of “LIBOR Rate Margin” in the Loan
Agreement shall be deleted in its entirety and replaced with the following text
in its place and stead: “One and three quarters percent (1.75%) (175 basis
points) per annum.

15. Prime Rate Margin. The definition of “Prime Rate Margin” in the Loan
Agreement shall be deleted in its entirety and replaced with the following text
in its place and stead: “Zero percent (0%) per annum.

16. Exhibit ALA. Exhibit ALA is hereby deleted in its entirety and shall be
replaced by Exhibit ALA annexed hereto.

17. Commitment Percentages. Exhibit I to the Loan Agreement shall be deleted in
its entirety and replaced with the following text in its place and stead:

“Keybank National Association 38.356%


Eaton Vance (aggregate via assignment and acceptance) 27.397%


NEWSTAR CP FUNDING LLC 34.247%

18. Fees. Upon the execution hereof, the Borrower shall pay to the Agent all
costs and expenses of the Agent and Lenders in connection with this Agreement
including, without limitation, legal fees and expenses incurred by the Agent and
the Lenders.

19. Additional Advance Funding. It is the Borrower's and FU Guarantor's intent
that the Additional Advances be funded, and the outstanding Mortgage Debt be
repaid in full, by October 31, 2006. In the event the Additional Advances are
not made and the Mortgage Debt is not repaid by that date, then:

i. The LIBOR Rate Margin shall increase to two and one half percent (2.5%), and
the Prime Rate Margin shall increase to three quarters of one percent (.75%),

- 6 -



--------------------------------------------------------------------------------


ii. A pro rata amount (based on the total amount of principal actually funded
(including the current outstanding principal balance) to the Borrower to the
available amount of $73,000,000) of the commitment fees paid by the Borrower in
connection with this Loan Modification Agreement shall be refunded to the
Borrower.

20. Representations, Warranties and Covenants. The Borrower hereby represents,
warrants and covenants to the Agent and Lenders as follows:

i. The execution and delivery of this Agreement by the Borrower, and the
performance by the Borrower of its obligations and agreements under this
Agreement, are within the organizational authority of the Borrower, have been
duly authorized by all necessary organizational proceedings on behalf of the
Borrower, and do not and will not contravene any provision of law, statute, rule
or regulation to which the Borrower is subject or its charter, other
organization papers, or any provision or any amendment thereof or of any
agreement or other instrument binding upon the Borrower.


ii. This Agreement, and all other documents, instruments and agreements relating
thereto, as same may be amended hereby, constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms except as such may be limited by the application of bankruptcy,
moratorium, reorganization and other laws affecting the rights of creditors
generally or by general equitable principles.


iii. The representations and warranties made by the Borrower in the Loan
Documents are true and correct in all material respects on and as of the date of
this Agreement as though made at and as of such date (except to the extent that
such representations and warranties expressly relate to an earlier date and
except to the extent that variations therefrom are permitted under the terms of
the Loan Documents or have otherwise been approved in writing by the Agent and
the Lenders). Except as previously disclosed to the Agent in writing, no
material adverse change has occurred in the assets, liabilities, financial
condition, business or prospects of the Borrower.


iv. The Borrower has performed and complied in all material respects with all
terms and conditions herein required to be performed or complied with by the
Borrower prior to or at the time hereof, and no Event of Default has occurred
and is continuing under the Loan Documents.


v. The Borrower has read and understands each of the terms and conditions of
this Agreement and is entering into this Agreement freely and voluntarily,
without duress, after having had an opportunity for consultation with
independent counsel of its own selection, and not in reliance upon any
representations, warranties, or agreements made by the Agent and the Lenders and
not set forth in this Agreement.

- 7 -



--------------------------------------------------------------------------------

21. Conditions to Effectiveness. This Agreement shall not become effective
unless and until each of the following conditions precedent has been fulfilled,
all as determined by the Agent and the Lenders in their sole discretion (unless
waived by the Agent and the Lenders in writing):

i. This Agreement, and all documents, instruments and agreements required
hereunder or related hereto shall have been executed by the appropriate parties
and original counterpart signatures shall have been delivered to the Agent on
behalf of the Lenders.


ii. All actions on the part of the Borrower necessary for the valid execution,
delivery and performance of the terms of this Agreement shall have been duly and
effectively taken and evidence thereof satisfactory to the Agent and to the
Lenders shall have been provided to the Agent on behalf of the Lenders


iii. The Borrower shall have paid to the Agent on behalf of the Lenders in
immediately available funds all amounts required to be paid by the Borrower upon
the execution of this Agreement.


22. Waiver of Claims. The Borrower hereby acknowledges and agrees that it does
not have any offsets, defenses, claims, or counterclaims against the Agent or
any of the Lenders or any of their respective affiliates, or their respective
officers, directors, employees, affiliates, attorneys, representatives,
predecessors, successors, or assigns with respect to the Loan Documents, or
otherwise, and that if the Borrower now has, or ever did have, any such offsets,
defenses, claims, or counterclaims against the Agent or any of the Lenders or
any of their respective affiliates, or their respective officers, directors,
employees, affiliates, attorneys, representatives, predecessors, successors, or
assigns, whether known or unknown, at law or in equity, from the beginning of
the world through this date and through the time of execution of this Agreement,
all of them are hereby expressly WAIVED, and the Borrower hereby RELEASES the
Agent and the Lenders and their respective affiliates, and their respective
officers, directors, employees, affiliates, attorneys, representatives,
predecessors, successors, and assigns from any liability therefor.

23. Miscellaneous.

i. This Agreement shall be binding upon the Borrower, the Agent and the Lenders
and their respective successors and assigns and shall enure to the benefit of
the Agent, the Lenders and the Borrower and their respective successors and
assigns.


ii. Except as amended hereby, the Loan Documents shall remain in full force and
effect and are in all respects hereby ratified and affirmed.

- 8 -



--------------------------------------------------------------------------------


iii. The execution of this Agreement and acceptance of any documents related
hereto shall not be deemed to be a waiver of any breach, default or Event of
Default under the Loan Documents, whether or not known to the Agent or to the
Lenders and whether or not existing on the date of this Agreement.


iv. Any determination that any provision of this Agreement or any application
thereof is invalid, illegal, or unenforceable in any respect in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality, or enforceability of any other
provision of this Agreement.


v. Except as otherwise expressly provided for in this Agreement or in the other
agreements being executed contemporaneously herewith, all of the terms,
conditions and provisions of the Loan Documents shall remain the same. The
Borrower shall continue to comply with all of the terms and conditions of the
Loan Documents, as modified hereby or contemporaneously herewith.


vi. All rights and obligations hereunder, including matters of construction,
validity, and performance, shall be governed by and construed in accordance with
the law of the Commonwealth of Massachusetts and are intended to take effect as
sealed instruments.


vii. The captions of this Agreement are for convenience purposes only, and shall
not be used in construing the intent of the parties to this Agreement.


viii. This Agreement may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument.

[Remainder of Page Intentionally Left Blank]

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been duly executed and delivered as a
sealed instrument as of the date first written above.

BORROWER: FT-FIN ACQUISITION LLC, a Delaware limited liability company          
  By: WRT REALTY L.P., its sole member,               By: Winthrop Realty Trust,
its general partner                           By:          

--------------------------------------------------------------------------------

      Name: Carolyn Tiffany       Title: Chief Operating Officer                
    AGENT: KEYBANK NATIONAL ASSOCIATION, a national banking association        
    By:          

--------------------------------------------------------------------------------

    Jeffry M. Morrison
Duly Authorized                     LENDER: KEYBANK NATIONAL ASSOCIATION, a
national banking association                       By:          

--------------------------------------------------------------------------------

    Jeffry M. Morrison
Duly Authorized               NEWSTAR CP FUNDING LLC, a Delaware limited
liability company               By: NEWSTAR FINANCIAL, INC., its designated
manager                         By:          

--------------------------------------------------------------------------------

    Name:         Title:    

S1



--------------------------------------------------------------------------------

Guarantor joins in the execution to this Agreement to (i) consent to the terms
hereof, (ii) represent and warrant that as of the date hereof there exist no
offsets, counterclaims or defenses with respect to the Loan Documents, or the
Guaranty and (iii) reaffirm its obligations under the Guaranty as modified by
the Modification Agreement.

  GUARANTOR:               FT-ORLANDO PROPERTY LLC,
a Delaware limited liability company               By: FT-FIN ACQUISITION LLC,
its sole member                 By: WRT REALTY L.P., its sole member,          
        By: Winthrop Realty Trust, its general partner                          
      By:            

--------------------------------------------------------------------------------

        Name: Carolyn Tiffany         Title: Chief Operating Officer            
              FT-FIN GP LLC, a Delaware limited liability company              
  By: WRT Realty L.P., its sole member,                   By: Winthrop Realty
Trust, its general partner                             By:            

--------------------------------------------------------------------------------

    Name: Carolyn Tiffany     Title: Chief Operating Officer                    
      FT-CHURCHILL PROPERTY L.P.,
a Delaware limited partnership               By: FT-FIN GP LLC, its general
partner                 By: WRT Realty L.P., its sole member,                  
By: Winthrop Realty Trust, its general partner                                
By:            

--------------------------------------------------------------------------------

        Name: Carolyn Tiffany         Title: Chief Operating Officer            
              WINTHROP REALTY TRUST                           By:            

--------------------------------------------------------------------------------

  Name: Carolyn Tiffany   Title: Chief Operating Officer

S1